Sweeney, J.,
dissenting. I concur in the dissenting opinions of Chief Justice Celebrezze and Justice Clifford Brown, but I write separately to further emphasize the internal inconsistencies and flawed analysis of the majority opinion.
The majority first admits that the policy provision in question is not subject to analysis under the appellant’s sole proposition of law — i.e., whether said provision “constitutes a valid anti-stacking provision” — but the majority then proceeds to uphold the provision by referring to R.C. 3937.18(E), which authorized the use of “anti-stacking” provisions in motor vehicle liability policies that include uninsured motorist coverage. The majority reasons that “stacking” is simply the “aggregation of coverage”; notes that the appellee “did recover under * * * [a separate] policy issued by Midwest Mutual Insurance Company”; and effectively concludes that the provision in question, by precluding the aggregation of appellant’s coverage with that of Midwest Mutual, is in accord with “the manifest intent of the legislature as expressed in R.C. 3937.18(E).”
Unfortunately, in relying upon R.C. 3937.18(E), as it read in 1980, the majority fails to properly recognize the specific intent of the legislature. At the time of the appellee William Hedrick Jr.’s accident, R.C. 3937.18(G) *50had been enacted to conjoin and clarify the statutory authorization of anti-stacking provisions that previously had been set forth in R.C. 3937.18(E) and 3937.181(E). R.C. 3937.18(G) provides:
“Any automobile liability or motor vehicle liability policy of insurance that includes coverages offered under division (A) of this section may include terms and conditions that preclude stacking of such coverages. ” (Emphasis added.)
By its own terms, R.C. 3937.18(G) permits insurers to use anti-stacking provisions only to preclude the stacking of the uninsured/underin-sured motorist coverages that are provided in a single policy of insurance — not to preclude the stacking of an insurer’s coverages with those coverages that may be provided in a totally separate policy of insurance.
R.C. 3937.18(E), now (G), was designed by the legislature to narrowly authorize the use of anti-stacking provisions — i.e., to allow an insurer to preclude the stacking of coverages that it has provided in a single policy of insurance. By relying, however, on the language of former R.C. 3937.18(E) without considering the specific legislative intent behind that section of the Revised Code, the majority illogically validates the “other vehicle” exclusion that was struck down nearly four years ago by this court in Ady v. West American Ins. Co. (1982), 69 Ohio St. 2d 593 [23 O.O.3d 495].5 As evidenced both by the appellant’s vain attempt to bring the provision in question under the “anti-stacking umbrella” now afforded by R.C. 3938.18(G) and by the decisions of the trial court and unanimous appellate court below, the bench and the bar of this state have both accepted and applied the principle enunciated time and again by this court, that uninsured/underinsured motorist coverage was designed by the legislature to protect persons. Abate v. Pioneer Mut. Cas. Co. (1970), 22 Ohio St. 2d 161, 165 [51 O.O.2d 229]; Curran v. State Auto. Mut. Ins. Co. (1971), 25 Ohio St. 2d 33, 38 [54 O.O.2d 166]; Bartlett v. Nationwide Mut. Ins. Co. (1973), 33 Ohio St. 2d 50, 52 [62 O.O.2d 406]; Grange Mut. Cas. Co. v. Volkmann (1978), 54 Ohio St. 2d 58, 61 [8 O.O.3d 70]; Kish v. Central Natl. Ins. Group (1981), 67 Ohio St. 2d 41, 44 [21 O.O.3d 26]; Ady v. West American Ins. Co., supra, at 595; Auto-Owners Mut. Ins. Co. v. Lewis (1984), 10 Ohio St. 3d 156, 158; Gomolka v. State Auto. Mut. Ins. Co. (1984), 15 Ohio St. 3d 27, 28. Pursuant to this principle, such coverage may not be excluded simply on the basis of an insured person’s presence in a non-insured vehicle.
*51Faced, first, with the legislative mandate that uninsured/underinsured motorist coverage be provided, absent express rejection of such coverage, to all persons covered by motor vehicle liability insurance, and, second, with the fact that the provision in question is not an anti-stacking provision under the lone statutory exception to the mandatory offering of uninsured/underinsured motorist coverage, the majority magically creates an “other vehicle exclusion” exception to such coverage. The majority thus provides an unexpected “gift” to the insurance industry and encourages future “limitations” on uninsured/underinsured motorist coverages through the use of various contractual “exclusions.” The proliferation of such exclusions would effectively “gut” R.C. 3937.18 of its remedial purpose.
Today’s decision disregards established, equitable principles governing the offering of uninsured/underinsured motorist coverage; it creates uncertainty in the law where previously there was none; and, it will deprive many of this state’s citizens of insurance protection when they are wrongfully injured at the hands of uninsured motorists. It is basic horn-book law that a party cannot enter into contracts or contractual provisions that are contrary to law. In that the Revised Code mandates the provision of uninsured motorist coverage (absent express rejection thereof) in all motor vehicle liability policies of insurance; and, since uninsured motorist coverage is for the express, statutory purpose of protecting all insured persons from damages accruing as a result of bodily injury suffered at the hands of uninsured motorists, any contractual exclusion that precludes uninsured motorist coverage to an insured individual who has not expressly rejected that coverage is contrary to law and unenforceable. Unfortunately, to the detriment of the purchasers of motor vehicle liability insurance in this state, the majority has chosen to ignore this logic. I, therefore, must dissent.
Celebrezze, C.J., and C. Brown, J., concur in the foregoing dissenting opinion.

 I find it incomprehensible that the majority can so flippantly disregard Ady’s precedential value simply because it was decided by a plurality of the court. It is apparent from the briefs of parties herein and from the decisions of the courts below that the bench and bar of this state have accepted Ady as standing for the proposition that exclusions from uninsured motorist coverage must, in the very least, “be conspicuous and in terminology easily understood by a customer. A customer must be aware of the provision, understand the meaning and voluntarily agree to any restrictions on the full coverage statutorily mandated.” Ady at 599.